Title: To James Madison from George W. Erving, 22 September 1808
From: Erving, George W.
To: Madison, James



Sir,
Madrid September 22nd. 1808.

I omitted in my last to say any thing respecting the Russian fleet in the Tagus, because several accounts pretended to be received here, were very contradictory of each other on that interesting point.  But Baron Stroganoff, the Russian Minister at Madrid, who some four weeks ago left this for Lisbon, having now returned from Badajos, beyond which he did not think proper to go, as the subjects in which his court was interested, had been determined on before his arrival there; we are by him informed of the fact.  It seems that Genl. Junot wished to include the Russian fleet in his capitulation, but this both Admiral Sinavin & the English Commander objected to; the Russian refused to receive any orders from, or to enter into any cooperation with Junot; insisting upon his right of being considered as neuter by both parties: He then hoisted & continued under Portuguese Colors, & the English fleet coming into the Tagus, did the same: The English Admiral sent a parlimentaire formally stating to the Russian, that negotiations were on foot between their two courts, & in such a train (referring to pieces which at the same time he transmitted to him,) as to afford a very probable hope that peace would be soon established: that he therefore thought it his duty to propose such a measure to the Russian Admiral as would save the effusion of blood, & be suitable to the honor of each, under existing circumstances: he then proposed that Admiral Sinavin should go with his Squadron under Russian Colors to a port in England; that there he should remain under the same Colors, & in all respects independant for six months, at the expiration of which time, if the negotiations now on foot between the two Cabinets should not terminate in peace, then the hulls of the Russian ships should belong to the English government, & the Crews, &ca. be safely transported to Russia.
To these propositions, Sinavin objected, upon the ground that he had entered Lisbon when Portugal was under the government of the Prince Regent, who was not merely neutral in the war, but closely allied with the Emperor of Russia; that by the late reconquest of the Country, it was restored to its former master, with whom, the friendly relations of Russia, remained unimpaired, &ca.
The English Admiral on receiving this answer, took down the Portuguese Colors, hoisted English, & put himself in the attitude of attack; at the same time sending another parlimentaire to Sinavin, urging him to accept his former propositions: finally, Sinavin called a Council of war; the terms of the English Admiral were admitted, & the Russian squadron sailed for England.
27th.  The details of the affairs in Portugal previous to the Surrender of Junot, have not yet appeared; nor the articles of the capitulation: It is beleived by many persons here, that the British force was Several times repulsed with great loss, & that victory was only decided by the opportune arrival of 2000 Spaniards.  The mystery which prevails with regard to the capitulation, and the circumstance of the french troops having been embarked in English vessels, naturally creates a suspicion that Genl. Junot has been allowed to carry off the immense wealth which he has amassed in Portugal; a condition which considering the Situation in which he was placed, (he was certainly by no means Entitled to: General Dupont in Andalusia was flattered, or flattered himself with Similar hopes; but Morla the captain general, & commander at Cadiz, has absolutely Refused to consider as french property, any part of what he terms, the fruits of sacriledge &c.
By letters from Sir H Dalrymple dated Oyeras (in Portugal) 5th. & 10th. of Sep. addressed to General Galluzo captain general of Estremadura, it may be inferred that the English mean to consider Portugal as more specially under their protection; some little Earnestness is discovered to get rid of the Spanish troops which are yet there.
The central “Junta” of Spain had its first regular Session, at Aranjuez on the 25 Inst.: The count Florida-blanca as the most antient member was placed provisionly in the chair.  None of its proceedings have been yet published; we understand however that after deciding that each "vocal" of the Junta should be ex-officio a counsellor of state, & fixing the compensation &c, it proceeded to consider whether the Executive government shoud be held by a Regent, or whether the Junta shoud exercise the royal authority, & decided by a plurality of voices in favor of the latter mode: Whether a cortes shall be assembled? and the other question, whether & when the powers of the provincial juntas shall terminate? do not appear yet to have been discussed.  The powers of the members have been verified, & some rejected as given by places not having authority to elect; the representation of all the provinces is complete, tho the mode of chusing has not been uniform; in Some places the representatives have been appointed by the Juntas as in Andalusia; in Some by the captains general as in Aragon; and in Some by the municipalities (called ayuntamientos or cabildos) of the provincial cities, as in new Castile; where Toledo claiming from its antiquity & its having been so long the Seat of government, to be the capital, has in this way nominated deputies for the province.  The junta has formed committees for the greater facility & dispatch of business, & by Some appointments which it has made manifests a moderate temper & a disposition to conciliate the differences, at Such a moment naturally growing out of the jealousies & competitions of individuals; & which had begun to create divisions of rather an alarming character.  With Sentiments of the most perfect Respect & Consideration I have the honor to be Sir Your very ob St.

George W Erving

